Title: To Thomas Jefferson from Charles Willson Peale, 14 September 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum Sepr. 14th. 1805.
                  
                  Your favor of the 12th. ult. enclosing the payment of Sixty Dollars for your small polygraph, received in a time of great hurry, I posponed answering as I ought to have done, but by this delay I can answer it to better effect, and the failling to write correctly in the first 4 or 5 lines of the Machine we think we can account for. My Sons having examined the machine for making the Pivot holes in the Pen-bar, found that our Work man had carelessly used a Prick-punch which did not completly fill up the socket that directed the point of said punch, and consequently no dependance could be had on the mode we had before considered perfectly certain of making the points of motion correct. whether this the cause of defect in your Polygraph I cannot say, but probably it is—however when you can spare it, be so obliging as to send it to me for examination, which I suppose you may conveniently do when you have the use of the Other at Washington. I have received a letter from Mr. Hawkins which informs me that he will endeavor to send a small Polygraph by the London Packet (expected daily) for your use, he says that he thinks it better for me to see his contrivance for a small Machine, then to attempt description of them, one improvement he gives me, he says, complaint has been made of the trouble of cutting off the nibs and of putting in & out, I have therefore made it to receive a common pen, cut higher up than usial: it is a tube made nearly of the shape of a pen, having a spring soldered on the beviled part to press the nib of the pen against the upper part of the tube. the point of the pen is pushed but about three eights of an Inch through the tube, so that let it be ever so crooked the spring keeps it always strait. on this plan the size of the pen is of no consequence, provided it is not too large to go into the tube. how this contrivance may be made with the screw to regulate the touch is another part of the business which may call forth your invention. I wish you may combine them.
                  The alarm of fever are driving off many of our Citizens—could they divest themselves of fear and administer to the sick, early in the disease, baths &c to promote perspiration, evacuating the intestins by injections, aided also by oils. I am very certain that infinite trouble would be avoided. and very few deaths would take place—as it is, the sick are neglected, and many are hurried into their Graves alive! There is too much mistery in those who profess the practice of Phisick. by proper exertions, the disease may yet be exterminated from the City, very few cases are yet known within its limits. except my best wishes for your health
                  
                     CW Peale
                  
               